Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 1 of 10 PageID #: 265




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,                      )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )     Case No. 18-1259-RGA
                                                       )
SMARTMATIC USA CORPORATION,                            )     JURY TRIAL DEMANDED
                                                       )
                       Defendant.                      )
                                                       )
                                                       )

                        JOINT PROPOSED SCHEDULING ORDER

       This ____ day of April, 2019, the Court having conducted an initial Rule 16 scheduling

and planning conference pursuant to Local Rule 16.1 on April 22, 2019, and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

       IT IS ORDERED that:

       1.      Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)

within fourteen (14) days of the date of this Order.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join

other parties, and to amend or supplement the pleadings shall be filed on or before

       [Plaintiff’s Proposal: Within 30 days from the date of Defendant’s production required

       by Paragraph 7(b)]

       [Defendant’s Proposal: May 27, 2019]




                                                 1
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 2 of 10 PageID #: 266




        3.      Discovery.

             a. Discovery Cut Off. All discovery in this case shall be initiated so that it will be

completed on or before July 24, 2020.

             b. Document Production. Document production shall be substantially complete by

May 27, 2020.

             c. Requests for Admission. A maximum of 50 requests for admission are

permitted for each side for matters pursuant to FRCP 36(a)(1)(A), and an unlimited number of

requests for admission are permitted for each side for matters that seek the genuineness of any

described documents pursuant to FRCP 36(a)(1)(B).

             d. Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

             e. Depositions.

                       a.       Limitation on Number of Fact Depositions. Each side is limited to

a total of 80 hours of fact witness depositions, with a limit of 7 hours per fact witness deposition,

without leave of Court. The 7 hour limit per fact witness deposition shall not apply to the extent

a witness testifies in response to more than one deposition notice served pursuant to FRCP 30(b),

in which case the parties agree to work in good faith to agree to mutually agreeable limits for

such fact witness depositions. The parties further agree that expert depositions will not count

toward these limits.

                       b.       Limitation on Number of Expert Depositions. Each side is limited

to a total of 7 hours of expert witness deposition for each expert identified by an adverse party

for each report provided. Notwithstanding the foregoing, if a party identifies a single expert to



                                                   2
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 3 of 10 PageID #: 267




provide a report related to both infringement and validity, the 7 hour limit shall be expanded to

fourteen (14) hours.

                       c.      Location of Depositions. Unless otherwise agreed to by the

parties, any party or representative (officer, director, or managing agent) of a party filing a civil

action in this district court must ordinarily be required, upon request, to submit to a deposition at

a place designated within this district. Exceptions to this general rule may be made by order of

the Court or by agreement of the parties. A defendant who becomes a counterclaimant, cross-

claimant, or third-party plaintiff shall be considered as having filed an action in this Court for the

purpose of this provision. Notwithstanding this general rule, the parties agree that depositions

of: (a) defendant’s party fact witnesses (assuming defendant has not become a counterclaimant,

cross-claimant, or third-party plaintiff in this action) shall be conducted in a location where the

party witness resides, or another location convenient to the party witness, each as selected by

defendant’s fact witness’s counsel, and (b) plaintiff’s domestic party fact witnesses shall be

conducted in the United States in a location where the party witness resides, or another location

in the United States convenient to the party witness, each as selected by plaintiff’s fact witness’s

counsel. Exceptions to this rule may be made by order of the Court or by agreement of the

parties.

           f. Discovery Matters and Disputes Relating to Protective Orders. Should counsel

find they are unable to resolve a discovery matter or a dispute relating to a protective order, the

parties involved in the discovery matter or protective order dispute shall contact the Court’s Case

Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no later

than forty-eight hours prior to the conference/argument, the party seeking relief shall file with

the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on
                                                  3
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 4 of 10 PageID #: 268




those issues. By no later than twenty-four hours prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that

party’s reasons for its opposition. Should any document(s) be filed under seal, a courtesy copy

of the sealed document(s) must be provided to the Court within one hour of e-filing the

document(s).

       If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party’s right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

       4.      Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within 30 days from the date of this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 3(f) above.

       Any proposed protective order must include the following paragraph:

       Other Proceedings. By entering this order and limiting the disclosure of
       information in this case, the Court does not intend to preclude another court from
       finding that information may be relevant and subject to disclosure in another case.
       Any person or party subject to this order who becomes subject to a motion to
       disclose another party’s information designated confidential pursuant to this order
       shall promptly notify that party of the motion so that the party may have an
       opportunity to appear and be heard on whether that information should be
       disclosed.

       5.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

                                                  4
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 5 of 10 PageID #: 269




          6.     Courtesy Copies. The parties shall provide to the Court two courtesy copies of

all briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

          7.     Initial Discovery in Patent Litigation.1

                 a.      Within 30 days after the Rule 16 Conference and for each defendant,

the plaintiff shall identify the accused products 2 and the asserted patent(s) they allegedly

infringe, and produce the file history for each asserted patent.

                 b.      Within 50 days after receipt of the above, each defendant shall produce

to the plaintiff the core technical documents related to the accused product(s), including but

not limited to operation manuals, product literature, schematics, and specifications.

                 c.      Within 30 days after receipt of the above, plaintiff shall produce to

each defendant an initial claim chart relating each accused product to the asserted claims

each product allegedly infringes.

                 d.      Within 30 days after receipt of the above, each defendant shall produce

to the plaintiff its initial invalidity contentions for each asserted claim, as well as the related

invalidating references (e.g., publications, manuals and patents).

                 e.      Absent a showing of good cause, follow-up discovery shall be limited

to a term of 6 years before the filing of the complaint, except that discovery related to

asserted prior art or the conception and reduction to practice of the inventions claimed in any

patent-in-suit shall not be so limited .

1
    As these disclosures are “initial,” each party shall be permitted to supplement their disclosures.
2
    For ease of reference, the word “product” encompasses accused methods and systems as well.

                                                    5
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 6 of 10 PageID #: 270




       8.      Claim Construction Issue Identification. On or before December 6, 2019, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be filed no later than December 27, 2019. The Joint Claim

Construction Chart, in Word or WordPerfect format, shall be e-mailed simultaneously with filing

to rga_civil@ded.uscourts.gov. The parties’ Joint Claim Construction Chart should identify for

the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. A copy of the patent(s) in issue as well as

those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

       9.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on January 21, 2020. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on February 11, 2020. The Plaintiff shall serve, but not

file, its reply brief not to exceed 20 pages, on February 25, 2020. The Defendant shall serve, but

not file, its surreply brief not to exceed 10 pages, on March 10, 2020. No later than March 31,

2020, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

               JOINT CLAIM CONSTRUCTION BRIEF

               I.      Agreed-upon Constructions

               II.     Disputed Constructions
                                                  6
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 7 of 10 PageID #: 271




                       a. [TERM 1]

                               i. Plaintiff’s Opening Position

                              ii. Defendant’s Answering Position

                             iii. Plaintiff’s Reply Position

                              iv. Defendant’s Sur-Reply Position

                       b. [TERM 2]

                               i. Plaintiff’s Opening Position

                              ii. Defendant’s Answering Position

                             iii. Plaintiff’s Reply Position

                              iv. Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

       10.     Hearing on Claim Construction. Beginning at 9:00 a.m. on April 21, 2020, the

Court will hear argument on claim construction. Absent prior approval of the Court (which, if it

is sought, must be done so by joint letter submission no later than the date on which the

answering claim constructions briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three hours.

       11.     Disclosure of Expert Testimony.

                   a. Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

August 17, 2020. The rebuttal disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before September 17, 2020. Reply expert reports from
                                                 7
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 8 of 10 PageID #: 272




the party with the initial burden of proof are due on or before October 7, 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their

experts’ availability for deposition. Depositions of experts and other expert discovery shall be

completed on or before October 21, 2020.

                     b.        Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be

made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court.

       12.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before January 15,

2021. Answering briefs shall be due 21 days after the opening brief is filed, and reply briefs

shall be due 14 days after the answering brief is filed. No case dispositive motion under Rule 56

may be filed more than ten days before the above date without leave of the Court.

       13.      Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion. Any non-dispositive motion should contain the

statement required by Local Rule 7.1.1.

       14.     Pretrial Conference. On May 31, 2021, the Court will hold a Rule 16(e) final

pretrial conference in Court with counsel beginning at 9:00 a.m. The parties shall file a joint

proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on the

third business day before the date of the final pretrial conference. Unless otherwise ordered by



                                                  8
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 9 of 10 PageID #: 273




the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order.

        15.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply). No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

        16.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5 p.m. on the third business day before the final pretrial conference. The

parties shall submit simultaneously with filing each of the foregoing four documents in Word or

WordPerfect format to rga_civil@ded.uscourts.gov.

        17.     Trial. This matter is scheduled for a 10 day trial beginning at 9:30 a.m. on June

21, 2021, with the subsequent trial days beginning at 9:30 a.m.. Until the case is submitted to the

jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as

counsel will be allocated a total number of hours in which to present their respective cases.



                                                    9
Case 1:18-cv-01259-RGA Document 22-1 Filed 04/18/19 Page 10 of 10 PageID #: 274




        18.     ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.



                                                       ___________________________
                                                       Richard G. Andrews
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
